PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Morgenstern, Megan, Lynne
Application No. 16/563,819
Filed: 7 Sep 2019
For: Health History Updating System

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition filed October 6, 2021 under 37 CFR 1.181.

The non-final Office action mailed April 6, 2021 set a three-month shortened statutory period of time for reply. The application became abandoned July 7, 2021 for failure to timely submit a proper reply to the non-final Office action mailed April 6, 2021. Petitioner asserts that the non-final Office action was received by applicant on August 6, 2021. Petitioner herein requests that the time period for reply to the non-final Office action be reset. Notice of Abandonment was mailed October 26, 2021.

In view of untimely submission of the instant petition, the time period for reply to the non-final Office action would not be subject to reset. See, MPEP 710.06.

Moreover, the time period for reply to the non-final Office action cannot be reset, nor can the holding of abandonment be withdrawn, as the application became abandoned as a matter of law for failure to timely submit a proper reply to the non-final Office action. See, 35 USC 133.

DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration of this decision must be accompanied by documentary evidence that a proper reply to the non-final Office action was timely filed.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioners’ attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions